DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
Response to Amendments
The Amendment filed 7/19/2021 has been entered. Claims 1-24, 26-28, and 32-37 were canceled, and claims 38-53 were new. Thus, claims 25, 29-31, and 38-53 are pending in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “half-open recess” in claim 48 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “at least one fastening element for a detachable connection” in claim 42 lines 1-2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 38, the limitations “at least occasionally” in lines 7 and 8 are confusing, as it is unclear when and how often the respective dispensing of anesthetic and heating of gas are meant to occur, thus rendering the scope of the claim unclear. Moreover, the limitations “a function of a necessary anesthetic volume flow” in line 15, “a function of a required desired concentration of the anesthetic in the gas after leaving the evaporation chamber and of a necessary anesthetic volume flow” in lines 15-17, “a function of the gas at least partially enriched with the anesthetic” in lines 18-19, and “a function of at least one status parameter of the gas to be enriched with the anesthetic and the gas at least partially enriched with the anesthetic” in lines 19-21 are confusing, as it is unclear whether these functions are meant to be the same of different from “a function” originally claimed in line 13. Furthermore, the limitation “a required desired concentration of the anesthetic” in line 16 is confusing, as it is unclear whether this is the same or different from “a required desired concentration of the 
Regarding claim 39, the limitation “the required desired concentration….or the necessary anesthetic volume flow….comprises: the temperature and/or the material composition of the gas stream” in lines 1-6 is confusing, as it is unclear how a concentration and/or a volume flow value can comprise a temperature and/or material composition. 
Regarding claims 39-48, the limitations “A device in accordance with claim” in their respective first lines are confusing, as it is unclear whether the limitation “A device” is the same or different from the device originally claimed. They are suggested to read --The device-- in order to have proper antecedent basis and to more clearly reference the originally claimed device.
Claim 42 limitation “at least one fastening element for a detachable connection” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 43,
Regarding claim 44, the limitation “a data trunk” in line 2 is confusing, as it is unclear what structure is needed and the term is not defined in the specification.
Regarding claim 48, the limitation “a half-open recess formed by the outer wall” in lines 2-3 is confusing, as it is unclear how a recess in a wall by itself could be “half-open” without more structure such as a lid or door. For the purposes of examination and according the Examiner’s best understanding of the claimed invention, the “half-open” recess will be interpreted to mean the recess does not go all the way through the outer wall to form a through hole.
Regarding claim 49, the limitations “a function of an anesthetic volume flow in the gas stream leaving the evaporation chamber” in lines 12-13, “a function of a desired concentration of the anesthetic and of an anesthetic volume flow in the gas stream leaving the evaporation chamber” in lines 13-15, “a function of at least one status parameter of the gas to be enriched with the anesthetic” in lines 16-17, “a function of the gas at least partially enriched with the anesthetic” in line 17, and “a function of at least one status parameter of the gas to be enriched with the anesthetic and the gas at least partially enriched with the anesthetic” in lines 18-19 are confusing, as it is unclear whether these functions are meant to be the same of different from “a function” originally claimed in line 11. Furthermore, the limitation “a desired concentration of the anesthetic” in lines 13-14 is confusing, as it is unclear whether this is the same or different from “a desired concentration of the anesthetic” originally claimed in line 12. Moreover, the limitation “an anesthetic volume flow” in line 14 is confusing, as it is unclear whether this is the same or different from “an anesthetic volume flow” originally claimed in lines 12-13. Lastly, the limitation “at least one status parameter” in line 18 is confusing, as it is 
Regarding claims 50-53, the limitations “A method in accordance with claim” in their respective first lines are confusing, as it is unclear whether the limitation “A method” is the same or different from the method originally claimed. They are suggested to read --The method-- in order to have proper antecedent basis and to more clearly reference the originally claimed method.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29-31, 38-41, 43, 45, and 47-50 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Falb et al. (DE 41 05 858 A1, see attached translation) or, in the alternative, under 35 U.S.C. 103 as obvious over Falb in view of Blomberg (US 2011/0000488 A1).
Regarding claim 25, Falb discloses a device for dispensing an anesthetic into a gas stream (anesthetic vaporizer) (translation para. [0001]), the device comprising: 
a gas inlet configured to receive fresh gas (fresh gas line 3) (Figs. 1-2; translation para. [0017]);
a heating element (heater 9) (Figs. 1-2) receiving fresh gas from said gas inlet, said heating element being 5configured to heat the received fresh gas (fresh gas from fresh gas line 3 heated by heater 9) (Figs. 1-2; translation para. [0017] at section 368); 
an evaporation chamber (evaporation chamber 2) (Figs. 1-2; translation para. [0017]) receiving the heated fresh gas from said heating element (fresh gas heated by heater 9 flows to chamber 2) (Figs. 1-2; translation para. [0017]), said evaporation chamber having a tank for liquid anesthetic (walls of evaporation chamber 2 contain the liquid anesthetic) (Figs. 1-2; translation para. [0018]) and having an evaporation area configured to evaporate at least partially the liquid anesthetic (hollow space in evaporation chamber 2 through which the fluid flows and where the anesthetic evaporates) (Figs. 1-2; translation para. [0018]); 
a gas outlet (outlet 8) (Figs. 1-2; translation para. [0017]) configured to receive anesthetic enriched gas from said evaporation 10chamber, and deliver the anesthetic enriched gas to a patient (anesthetic gas flows from chamber 2 towards outlet 8 to a consumer through a suitable connection) (translation para. [0017]); 

Alternatively, if the Falb reference is not viewed as definitively having a controller, Blomberg teaches a system for regulating anesthetic agents in a breathing circuit (Blomberg; abstract) including a controller (ventilation control system 56, including an anesthetic control unit 64) (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Falb device to include a controller, as taught by Blomberg, for the purpose of providing a specific suitable mechanism by which the claimed function of actuating the heating unit disclosed by Falb can be performed, thereby ensuring a user is provided with a means to control the concentration of an anesthetic delivered to a patient (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Regarding claim 29, 
Regarding claim 30, the modified Falb device teaches wherein: said controller actuates said heating element to feed an amount of heat to the fresh gas to have the fresh gas enriched with a desired amount of anesthetic (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Falb; Figs 1-2; translation paras. [0007], [0018]).
Regarding claim 31, the modified Falb device teaches wherein: 7said controller has an interface receiving a value representing a desired amount of anesthetic to be delivered to the patient (Blomberg control system 56 includes an input/output interface 58 used to choose the concentration of anesthetic delivered to a breathing circuit) (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]), said controller controlling said heating element to selectively heat the received fresh gas as a function of the value representing the desired amount of anesthetic to be delivered to the patient (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Falb; Figs 1-2; translation paras. [0007], [0018]).
Regarding claim 38, as best understood, Falb discloses a device for dispensing an anesthetic into a gas stream (anesthetic vaporizer) (translation para. [0001]), the device comprising: 
a gas inlet (left end of fresh gas line 3) (Figs. 1-2; translation para. [0017]) configured to enrich gas with anesthetic, the gas coming from a gas source (fresh gas line 3 is fed by a fresh gas source) (Figs. 1-2; translation para. [0017]); 

3an evaporation chamber (evaporation chamber 2) (Figs. 1-2; translation para. [0017]) configured to dispense the anesthetic into the gas stream at least occasionally (when the device is in use, the anesthetic evaporates in the hollow space in evaporation chamber 2 and mixes with the fresh gas) (Figs. 1-2; translation para. [0018]); 
a heating element (heater 9) (Figs. 1-2), for heating the gas at least occasionally (when in use, the fresh gas from fresh gas line 3 heated by heater 9) (Figs. 1-2; translation para. [0017] at section 368), arranged in a flow direction of the gas between the gas inlet and the gas outlet (heater 9 is located between the left end of fresh gas line 3 and the outlet 8) (Figs. 1-2), wherein the heating element is arranged 10upstream of the evaporation chamber in the flow direction of the gas (heater 9 is located before the evaporation chamber 2 in the direction of flow as indicated by the arrows) (Figs. 1-2); 
and a controller configured to actuate the heating element (as the temperature of the fresh gas induced by the heater 9 can be changed to absorb more or less anesthetic depending upon requirements, there would be a controller capable of performing this change) (Figs 1-2; translation paras. [0007], [0018]) such that heat is fed to the gas to be enriched with anesthetic for evaporation of the anesthetic located in the evaporation chamber as a function of: 
a required desired concentration of the anesthetic in the gas after leaving the 15evaporation chamber (the fresh gas is heated by heater 9 depending upon the desired concentration of anesthetic to be delivered to a patient; the temperature of the fresh 
and at least one status parameter of the gas to be enriched with the anesthetic (the amount of fresh gas supplied is used to determine the desired anesthetic concentration; alternatively, the temperature of the fresh gas needs to be correspondingly high to the boiling point of the anesthetic in order to evaporate the anesthetic) (translation paras. [0007], [0018]).
Alternatively, if the Falb reference is not viewed as definitively having a controller, Blomberg teaches a system for regulating anesthetic agents in a breathing circuit (Blomberg; abstract) including a controller (ventilation control system 56, including an anesthetic control unit 64) (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Falb device to include a controller, as taught by Blomberg, for the purpose of providing a specific suitable mechanism by which the claimed function of actuating the heating unit disclosed by Falb can be performed, thereby ensuring a user is provided with a means to control the concentration of an anesthetic delivered to a patient (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Regarding claim 39, as best understood, the modified 
Regarding claim 40, as best understood, the modified Falb device teaches wherein the evaporation chamber has a tank for liquid anesthetic (walls of evaporation chamber 2 contain the liquid anesthetic) (Falb; Figs. 1-2; translation para. [0018]) and an evaporation area, in which liquid anesthetic at least partially evaporates (hollow space in evaporation chamber 2 through which the fluid flows and where the anesthetic evaporates) (Falb; Figs. 1-2; translation para. [0018]).
Regarding claim 41, as best understood, the modified Falb device teaches wherein the evaporation chamber and the tank are configured as one component (the walls of evaporation chamber 2 are a part of the evaporation chamber 2) (Falb; Figs. 1-2; translation para. [0018]).
Regarding claim 43, as best understood, the modified Falb device teaches wherein the heating element can be actuated such that a temperature of a chamber wall defining the evaporation chamber in an inward direction is at least almost constant during operation (housing 1 is insulated, and thus can be expected to maintain a temperature as long as the heater 9 is kept at a constant temperature) (Falb; translation para. [0017]).
Regarding claim 45, as best understood, the modified 
Regarding claim 47, as best understood, the modified Falb device teaches wherein the heating element and the evaporation chamber are structurally integrated into one component (both the heater 9 and the evaporation chamber 2 are integrated into the housing 1; alternatively, both the heater 9 and the evaporation chamber 2 are integrated into the same whole device) (Falb; Figs. 1-2).
Regarding claim 48, as best understood, the modified Falb device teaches wherein an outer wall of the evaporation chamber (housing 1 defines the walls of evaporation chamber 2) (Falb; Figs. 1-2) is shaped such that the heating element is accommodated within a half-open recess formed by the outer wall (heater 9 is embedded in the housing 1, and thus is in a corresponding recess of housing 1) (Falb; Figs. 1-2).
Regarding claim 49, as best understood, Falb discloses a method for dispensing an anesthetic into a gas stream (liquid anesthetic evaporated and mixed with fresh gas) (translation para. [0001]), the method comprising the steps of: 
providing an anesthetic dispensing device (anesthetic vaporizer) (Figs. 1-2; translation para. [0001]) comprising a gas inlet (fresh gas line 3) (Figs. 1-2; translation para. [0017]), a gas outlet (outlet 8) (Figs. 1-2; translation para. [0017]), an evaporation chamber (evaporation chamber 2) (Figs. 1-2; translation para. [0017]), a heating element (heater 9) (Figs. 1-2) and a control unit (as the temperature of the fresh gas induced by the heater 9 can be changed to absorb more or less anesthetic depending upon requirements, there would be a control unit capable of performing this change) (Figs 1-2; translation paras. [0007], [0018]); 

and feeding the heated gas to the evaporation chamber (fresh gas line 3 opens up into evaporation chamber 2) (Figs. 1-2; translation para. [0017]), in which the anesthetic is dispensed into the gas (anesthetic evaporates and mixes with the fresh gas in the chamber 2) (Figs. 1-2; translation para. [0018]), and in which the gas enriched with the anesthetic is fed to a patient port via the gas outlet (anesthetic gas flows from outlet 8 to a consumer through a suitable connection) (translation para. [0017]), the gas to be enriched with the anesthetic being heated before the gas reaches the 1evaporation chamber (fresh gas is heated by heater 9 before entering the chamber 2) (Fig. 1; translation para. [0017] section 368) such that a quantity of the anesthetic is added in the evaporation chamber (anesthetic is injected into the chamber 2 depending upon a desired anesthetic concentration) (translation para. [0018]), the gas to be enriched with the anesthetic is heated as a function of: 
- a desired concentration of the anesthetic (the fresh gas is heated by heater 9 depending upon the desired concentration of anesthetic to be delivered to a patient; the temperature of the fresh gas induced by the heater 9 can be changed to absorb more or less anesthetic depending upon requirements) (Figs 1-2; translation paras. [0007], [0018]); and
and at least one status parameter of the gas to be enriched with the anesthetic (the amount of fresh gas supplied is used to determine the desired anesthetic concentration; alternatively, the temperature of the fresh gas needs to be 
- as a function of at least one status parameter of the gas to be enriched with the anesthetic (the amount of fresh gas supplied is used to determine the desired anesthetic concentration; alternatively, the temperature of the fresh gas needs to be correspondingly high to the boiling point of the anesthetic in order to evaporate the anesthetic) (translation paras. [0007], [0018]).
Alternatively, if the Falb reference is not viewed as definitively having a control unit, Blomberg teaches a system for regulating anesthetic agents in a breathing circuit (Blomberg; abstract) including a control unit (ventilation control system 56, including an anesthetic control unit 64) (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Falb method to include providing a control unit, as taught by Blomberg, for the purpose of providing a specific suitable mechanism by which the claimed function of actuating the heating unit recited by Falb can be performed, thereby ensuring a user is provided with a means to control the concentration of an anesthetic delivered to a patient (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Regarding claim 50, as best understood, 
Claims 44 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Falb in view of Blomberg as applied to claims 38 and 49 above, and further in view of Albarda (US 4,477,395) and Shaffer et al. (see “Ether Anesthesia: The Determination of Ethyl Ether in Air and in Blood, and its Distribution Ratio between Blood and Air” article attached).
Regarding claim 44, as best understood, the modified Falb device teaches the device as previously claimed, but does not teach further comprising: a data trunk; and a temperature sensor, for detecting a temperature of the gas enriched with anesthetic, connected to the control unit via the data trunk, wherein the temperature sensor is provided 5downstream of the evaporation chamber in the flow direction, and wherein the heating element is actuated by the control unit as a function of: - temperature values detected by the temperature sensor, and - a vapor pressure curve specific for the anesthetic wherein the vapor pressure curve describes a saturation partial pressure as a function of an evaporation chamber temperature.
However, Albarda teaches an apparatus for admixing anesthesia with respiratory gas (Albarda; abstract) including a data trunk (bridge circuit 17 and amplifier 18) (Albarda; Fig. 1; col. 3, lines 56-68); and a temperature sensor, for detecting a temperature of the gas enriched with anesthetic (temperature of the gas is sensed by sensor 7) (Albarda; Fig. 1; col. 4, lines 11-54), connected to the control unit via the data trunk (temperature sensors 6, 7 communicate signals with bridge circuit 17 and amplifier 18) (Albarda; Fig. 1; col. 3, lines 56-68), wherein the temperature sensor is provided 5downstream of the evaporation chamber in the flow direction (temperature sensor 7 is downstream of evaporation chamber 2) (Albarda; Fig. 1; col. 4, lines 11-54), and wherein the heating element is actuated by the control unit as a function of: - temperature values detected by the temperature sensor (control and evaluating circuit 19 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Falb device to include a data trunk and a temperature sensor, for detecting a temperature of the gas enriched with anesthetic, connected to the control unit via the data trunk, wherein the temperature sensor is provided 5downstream of the evaporation chamber in the flow direction, and wherein the heating element is actuated by the control unit as a function of temperature values detected by the temperature sensor, as taught by Albarda, for the purpose of covering the heat of evaporation for the anesthetic (Albarda; col. 4, lines 21-24).
However, Shaffer teaches a method of establishing the concentration of anesthetic gas in the air breathed (Shaffer, page 741, first paragraph) wherein the heating is a function of: 108- a vapor pressure curve specific for the anesthetic (vapor pressure curve for ether, which is a specific anesthetic, as observed at different temperatures) (Shaffer; page 758); wherein the vapor pressure curve describes the saturation partial pressure as a function of an evaporation chamber temperature (curve 2 represents the partial pressure of ether over different temperatures; crosses represent the partial pressure of ether at saturation over different temperatures) (Shaffer; page 758).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Falb device to take into account a vapor pressure curve when the control is heating an anesthetic, as taught by Shaffer, in order to 
Regarding claim 53, as best understood, the modified Falb method teaches wherein at least one temperature of the gas stream to be enriched with anesthetic is detected in front of the evaporation chamber, or one temperature of the gas stream enriched with anesthetic is detected behind the 5evaporation chamber, or at least one temperature of the gas stream to be enriched with anesthetic is detected in front of the evaporation chamber and one temperature of the gas stream enriched with anesthetic is detected behind the evaporation chamber; wherein the gas stream to be enriched with anesthetic is heated as a function of: 10- the temperature values detected by the temperature sensor, and 8- a vapor pressure curve specific for the anesthetic; wherein the vapor pressure curve describes the saturation partial pressure as a function of the evaporation chamber temperature.
However, Albarda teaches an apparatus for admixing anesthesia with respiratory gas (Albarda; abstract) wherein at least one temperature of the gas stream to be enriched with anesthetic is detected in front of the evaporation chamber and one temperature of the gas stream enriched with anesthetic is detected behind the evaporation chamber (temperature of the gas is sensed by sensors 6, 7; gas flows from sensor 6 to sensor 7; sensor 6 is in front of the evaporation chamber 2, and sensor 7 is behind evaporation chamber 2) (Albarda; Fig. 1; col. 4, lines 11-54); wherein the gas stream to be enriched with anesthetic is heated as a function of: 10- the temperature values detected by the temperature sensor (control and evaluating circuit 19 supplies heat to the gas proportional to the difference between the temperatures sensed by sensors 6, 7) (Albarda; Fig. 1; col. 4, lines 11-54).

However, Shaffer teaches a method of establishing the concentration of anesthetic gas in the air breathed (Shaffer, page 741, first paragraph) wherein the heating is a function of: 108- a vapor pressure curve specific for the anesthetic (vapor pressure curve for ether, which is a specific anesthetic, as observed at different temperatures) (Shaffer; page 758); wherein the vapor pressure curve describes the saturation partial pressure as a function of the evaporation chamber temperature (curve 2 represents the partial pressure of ether over different temperatures; crosses represent the partial pressure of ether at saturation over different temperatures) (Shaffer; page 758).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Falb device to take into account a vapor pressure curve when the control is heating an anesthetic, as taught by Shaffer, in order to maintain the anesthetic concentration in the blood of a patient inhaling the anesthetic (Shaffer; page 741, first paragraph).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Falb in view of Blomberg as applied to claim 38 above, and further in view of Kullik et al. (US 2002/0157670 A1).
Regarding claim 42, as best understood, the modified Falb device teaches the device as previously claimed, but does not teach further comprising at least one fastening element for a detachable connection to an anesthesia apparatus.
However, Kullik teaches an anesthetic metering system (Kullik; abstract) comprising at least one fastening element for a detachable connection to an anesthesia apparatus (plug-in socket between the anesthesia apparatus and the anesthetic reservoir 1) (Kullik; Fig. 1; para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Falb anesthetic storage vessel 14 (see Falb Fig. 2) to include at least one fastening element for a detachable connection to an anesthesia apparatus (i.e. Falb line 5 for anesthetic, see Falb Figs. 1-2), as taught by Kullik, for the purpose of allowing for the simple and rapid replacement of the anesthetic reservoir (Kullik; para. [0018]).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Falb in view of Blomberg as applied to claim 38 above, and further in view of Perelmutr et al. (US 3,836,129).
Regarding claim 46, as best understood, the modified Falb device teaches the device as previously claimed, but does not teach wherein the heating element is actuated such that the gas stream leaving the evaporation chamber is at least almost saturated with anesthetic.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Falb invention such that the heating element is actuated such that the gas stream leaving the evaporation chamber is at least almost saturated with anesthetic, as taught by Perelmutr, in order to avoid unstable proportioning of anesthetic (Perelmutr; col. 1, lines 47-51).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Falb in view of Blomberg as applied to claim 49 above, and further in view of Montgomery (GB 2,239,806 A).
Regarding claim 51, as best understood, the modified Falb device teaches the device as previously claimed, but does not teach wherein the heating of the gas to be enriched with anesthetic takes place such that an average surface temperature in the evaporation chamber is within a range between 0o C and 50° C during an operation.
However, Montgomery teaches an anesthetic vaporizer wherein the anesthetic has a boiling point of about 20-25 degrees Celsius, which is within the claimed range of between 0o C and 50° C (Montgomery; abstract, lines 2-3). As the vaporizing chamber is insulated (Montgomery; abstract, line 3), it stands to reason that the interior surface of the vaporizer holding the boiling anesthetic would be of approximately the same temperature.
o C and 50° C during an operation, as taught by Montgomery, in order to ensure an anesthetic with that boiling point can evaporate.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Falb in view of Blomberg and Montgomery as applied to claim 51 above, and further in view of Perelmutr.
Regarding claim 52, as best understood, the modified Falb method teaches the method as previously claimed, including wherein the gas stream to be enriched with anesthetic is heated before entry into the evaporation chamber (fresh gas is heated by heater 9 before entering the chamber 2) (Fig. 1; translation para. [0017] section 368), but does not teach such that the gas stream leaving the evaporation chamber is at least almost saturated with anesthetic.
However, Perelmutr teaches an evaporator for anesthetics (Perelmutr; title; abstract) wherein the gas stream leaving the evaporation chamber is at least almost saturated with anesthetic (delivered gas gets saturated with anesthetic on the way to the outlet) (Perelmutr; col. 3, lines 39-53; col. 4, lines 15-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Falb invention such that the gas stream leaving the evaporation chamber is at least almost saturated with anesthetic, as taught by Perelmutr, in order to avoid unstable proportioning of anesthetic (Perelmutr; col. 1, lines 47-51).
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 
On page 11 in the fourth through sixth paragraphs of the Applicant’s remarks, the Applicant argues that Falb does not disclose a controller. The Examiner respectfully disagrees. As Falb teaches the temperature of the fresh gas induced by the heater 9 can be changed to absorb more or less anesthetic depending upon requirements, there has to be a structure (i.e. a controller) capable of performing this change (see Falb, translation paras. [0007], [0018]). Nevertheless, even if Falb is not seen as definitely disclosing a controller, the Blomberg reference does teach using a controller structure as explained in the rejection of claims 25, 38, and 49 above. Thus, Falb alone or Falb in view of Blomberg teach the claimed controller.
On page 11 in the last paragraph and page 12 in the first through fourth paragraphs of the Applicant’s remarks, the Applicant argues that Falb does not teach the heater is operated depending on a desired anesthetic concentration. However, the Examiner respectfully disagrees. Falb teaches that, depending upon the desired anesthetic, liquid anesthetic is injected into the evaporation chamber. The temperature of the fresh gas, which is determined by the heater 9, then evaporates the liquid anesthetic in the evaporation chamber 2 (see Falb translation para. [0017] section 368 and para. [0018]). If the temperature of the gas heated by heater 9 was not sufficient, the anesthetic would not evaporate to yield the desired anesthetic concentration for a patient. Thus, the anesthetic concentration does depend on the heater 9 operation in Falb, and thereby Falb still teaches the claimed invention.
On page 12 in the fifth through seventh paragraphs of the Applicant’s remarks, the Applicant argues that Blomberg does not disclose how to control the concentration of an anesthetic agent or a heater, and thus Blomberg cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Blomberg was not used to teach those limitations, but rather just to explicitly teach including the structure of a controller. Thus, this argument is moot and Blomberg can still be used to teach the claimed invention.
On page 12 in the last paragraph of the Applicant’s remarks, the Applicant argues that the combination of Falb and Blomberg would “only lead to this controller controlling the heater 9 of Falb ‘858 such that the temperature of the fresh gas flowing through the line 3 is above the boiling temperature of the liquid anesthetic flowing through the anesthetic supply line 5”, and thus the combination would not teach the invention as currently claimed. However, the Examiner respectfully disagrees. Firstly, the Applicant’s interpretation as quoted would still be sufficient to teach the invention as claimed. The claim 25 currently requires, “a controller connected to said heating element to selectively evaporate an amount of anesthetic from the anesthetic in said tank to be dispensed into the gas stream, said controller controlling a concentration of anesthetic in the anesthetic enriched gas by actuating said heating element.” With the Applicant’s interpretation of the combination of references, the Blomberg controller would be capable of controlling the Falb device to ensure the heater heats the fresh gas above the boiling point of the anesthetic in the evaporation chamber, which would in turn control the evaporation of the anesthetic in the evaporation chamber to mix with the fresh gas to yield the anesthetic concentration in the mixed gas. Similarly, the new claims 38 and 49 require, “a controller configured to actuate the heating element such that heat is fed to the gas to be 
On page 13 in the third and fourth paragraphs of the Applicant’s remarks, the Applicant argues that claim 25 sets forth the controller “controls” a concentration of anesthetic with heating while Falb teaches heating the fresh gas “depending upon” the desired concentration of anesthetic, and that “depending on” and “controlling” have differences, and thus Falb does not teach the claimed invention. However, the Examiner respectfully disagrees. When the Falb 
On page 14 in the first paragraph of the Applicant’s remarks, the Applicant argues that the combination of Falb and Blomberg would not lead to the having a controller to control the heater for controlling concentration. However, the Examiner respectfully disagrees. As discussed in the previous paragraph, the Falb heater does control the anesthetic concentration. Without the Falb heater heating the fresh gas to the anesthetic boiling point, the anesthetic would not be able to evaporate and mix with the fresh gas to yield the desired anesthetic concentration. As the Falb heater is controlled, in this case with the specific structure of the Blomberg controller, to heat the fresh gas to the anesthetic boiling point, the anesthetic can be evaporated to yield the desired anesthetic concentration. Thus, the control over the heater operation in turn controls the anesthetic concentration. Therefore, the combination of Falb and Blomberg still teaches the claimed invention. 
On page 14 in the second and third paragraphs of the Applicant’s remarks, the Applicant argues that the Examiner’s comments regarding “the temperature of the fresh gas controlled by the heater 9 can be increased or decreased depending upon if more or less evaporated anesthetic is required”, may not be correct in all instances, such as if the evaporation chamber 
On page 14 in the last paragraph of the Applicant’s remarks, the Applicant argues that the phrase “can be” in relation to the increase or decrease of temperature to change anesthetic conditions is just a statement of physical fact, and does not definitely teach that the Falb device does change the temperature to absorb more or less anesthetic, thus Falb cannot teach the claimed invention. However, the Examiner respectfully disagrees. The term “can” as a verb can be defined according to the Merriam-Webster dictionary as “be physically or mentally able to” and “be inherently able or designed to”. This means that the Falb device would be “physically able to” or “be inherently able or designed to” increase or decrease the temperature of the fresh gas in order to absorb more or less of the anesthetic. Thus, the Falb reference can still be used to teach the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785